74 So.3d 215 (2011)
TEXANS CREDIT UNION
v.
LOUISIANA DEPARTMENT OF AGRICULTURE AND FORESTRY, Louisiana State Cypress, LLC, Louisiana State Market Commission and Louisiana Agricultural Finance Authority.
No. 2011-C-1482.
Supreme Court of Louisiana.
October 14, 2011.
In re Louisiana Agricultural Finance Authority; Louisiana Department of Agriculture and Forestry, et al.;Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. *216 583476; to the Court of Appeal, First Circuit, No. 2010 CA 1476.
Denied.
JOHNSON, VICTORY and GUIDRY, JJ., would grant.